DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on February 23, 2021.
Claim 2 has been cancelled based on the current amendment. Claims 1, 3-21 are currently pending in this application, and are considered in this Office action, with claims 1, 3, and 20 amended, and new claim 21 added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record filed appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment to claims 1 and 20 was given in a telephone interview with Attorney Scott Steinbruner on April 8, 2021.
Please amend the claims as follows: 
Claim 1 is rewritten as follows:
1.	(Currently Amended) A dishwasher, comprising:
a wash tub;

a pump configured to recirculate fluid within the wash tub;
a first corner sprayer disposed in a first corner of the rack defined by the rear wall and the first side wall, the first corner sprayer including at least one nozzle configured to direct a spray of fluid inwardly from each of the rear wall and the first side wall;
a second corner sprayer disposed in a second corner of the rack defined by the front wall and the first side wall, the second corner sprayer including at least one nozzle configured to direct a spray of fluid inwardly from each of the front wall and the first side wall;
a fluid channel extending along the first side wall of the rack and in fluid communication with each of the first and second corner sprayers; and
an inlet port coupled to the first corner sprayer and in fluid communication with the fluid channel and the at least one nozzle of the first corner sprayer;
wherein the fluid channel is coupled to and extending along a top of the first side wall of the rack and with at least a portion of the fluid channel extending above a top edge of the first side wall of the rack, and wherein the first and second corner sprayers are positioned to extend downwardly from the fluid channel towards the bottom of the rack. 

Claim 20 is rewritten as follows:
20. (Currently Amended) A dishwasher rack, comprising:

a corner spray assembly mounted to the first side wall and including a unitary body defining a first corner sprayer, a second corner sprayer, a fluid channel and an inlet port;
wherein the first corner sprayer is disposed in a first corner of the rack defined by the rear wall and the first side wall and includes at least one nozzle configured to direct a spray of fluid inwardly from each of the rear wall and the first side wall;
wherein the second corner sprayer is disposed in a second corner of the rack defined by the front wall and the first side wall and includes at least one nozzle configured to direct a spray of fluid inwardly from each of the front wall and the first side wall;
wherein the fluid channel extends along a top of the first side wall of the rack and is in fluid communication with each of the first and second corner sprayers;
wherein the fluid channel is coupled to the first corner sprayer proximate a top of the first corner sprayer and is coupled to the second corner sprayer proximate a top of the second corner sprayer;
wherein the first and second corner sprayers extend downwardly from the fluid channel towards the bottom of the dishwasher rack; 
wherein the inlet port is coupled to the first corner sprayer proximate a bottom of the first corner sprayer and is in fluid communication with the fluid channel and the at least one nozzle of the first corner sprayer; and
wherein the first corner sprayer includes a generally vertical conduit extending between the inlet port and the fluid channel.
Allowable Claims
Claims 1, 3-21 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Haitao (CN 206950137 U), Xiangkui (CN 107997717 A), Baldwin (US 9,155,447 A1), Ochoa (US 6,869,029 B2), and Blanchard (US 8,801,863 B2). 
Regarding claim 1, the closest prior art of record fails to teach or render obvious a dishwasher comprising, inter alia, the fluid channel coupled to and extending along a top of the first side wall of the rack and with at least a portion of the fluid channel extending above a top edge of the first side wall of the rack, and wherein the first and second corner sprayers are positioned to extend downwardly from the fluid channel towards the bottom of the rack, as in the context of claim 1. Such arrangement provides an ability to spray water onto utensils located along the side of the rack, rather than requiring the utensils to be positioned along the rear of the rack, which may be less convenient for consumers; as well as allowing for improved access to the fluid channel and its connections to the corner sprayers for visual inspection, cleaning, or replacement. Furthermore, having the fluid channel coupled to the rack, extending along the top of the rack, and at least partially extending above the top edge of the rack, provides for an improved support of the fluid channel and better rack space utilization, and presents less of an obstruction to water sprays emitted from below the rack upwards towards the utensils placed on the rack, e.g. by the sprayer arm arranged 
Regarding claim 20, the closest prior art of record fails to teach or render obvious a dishwasher rack, comprising, inter alia, a corner spray assembly mounted to the first side wall of the rack and including a unitary body defining a first corner sprayer, a second corner sprayer, a fluid channel and an inlet port; wherein the fluid channel extends along a top of the first side wall of the rack and is in fluid communication with each of the first and second corner sprayers; wherein the fluid channel is coupled to the first corner sprayer proximate atop of the first corner sprayer and is coupled to the second corner sprayer proximate a top of the second corner sprayer; wherein the first and second corner sprayers extend downwardly from the fluid channel towards the bottom of the dishwasher rack; wherein the inlet port is coupled to the first corner sprayer proximate a bottom of the first corner sprayer and is in fluid communication with the fluid channel and the at least one nozzle of the first corner sprayer; and wherein the first corner sprayer includes a generally vertical conduit extending between the inlet port and the fluid channel, as in the context of claim 20. Such arrangement allows for easy access to the fluid channel and its connections 
Claims 3-19, and 21 are allowed as they are dependent upon allowed claims 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854.  The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711